
	
		II
		112th CONGRESS
		1st Session
		S. 2025
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Moran introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To postpone the remapping of areas protected by certain
		  levees for purposes of the National Flood Insurance Act of 1968, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Redundant Remapping Reform Act of
			 2011.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency;
			(2)the term
			 covered period means—
				(A)with respect to a
			 levee for which the Army Corps of Engineers has entered into a cost sharing
			 agreement, the 48-month period beginning on the date on which the Army Corps of
			 Engineers makes available any funds required to be made available by the Army
			 Corps of Engineers under the agreement; and
				(B)with respect to a
			 levee not described in subparagraph (A), the 48-month period beginning on the
			 date on which the Administrator commences an update of a National Flood
			 Insurance Program rate map that includes an area protected by the levee;
				(3)the term
			 National Flood Insurance Program means the program established
			 under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.);
			 and
			(4)the term
			 qualified levee means a levee that is being constructed or
			 modified, if the owner of the levee enters into an agreement with the
			 Administrator that the construction or modification will be completed before
			 the end of a covered period relating to the qualified levee.
			3.Remapping of
			 areas protected by certain levees
			(a)Levees
			 undergoing accreditationThe Administrator may not update or
			 publish a National Flood Insurance Program rate map during a covered period
			 with respect to an area that is protected by a levee—
				(1)for which a
			 community or other party has sought recognition under section 65.10 of title
			 44, Code of Federal Regulations, or any successor thereto; and
				(2)with respect to
			 which the Administrator has not issued a Letter of Final Determination.
				(b)Levees
			 undergoing planning, construction, or rehabilitation
				(1)ProhibitionExcept
			 as provided in paragraph (2), the Administrator may not update or publish a
			 National Flood Insurance Program rate map during a covered period with respect
			 to an area that is protected by a qualified levee that is being planned,
			 constructed, or rehabilitated, if the scheduled completion date for the
			 planning, construction, or rehabilitation occurs during the covered
			 period.
				(2)ExceptionsThe
			 Administrator may update or publish a National Flood Insurance Program rate map
			 during a covered period with respect to an area that is protected by a
			 qualified levee described in paragraph (1)—
					(A)on or after the
			 date on which the construction or rehabilitation of the qualified levee is
			 completed; or
					(B)on or after the
			 date on which the Administrator determines that the planning, construction, or
			 rehabilitation of the qualified levee is experiencing an indefinite
			 delay.
					(3)Scheduled
			 completion dateFor purposes of this subsection, the scheduled
			 completion date for planning, construction, or rehabilitation of a qualified
			 levee shall be determined by an engineer responsible for the design,
			 modification, or construction of the qualified levee, taking into consideration
			 the actual condition of the qualified levee.
				(c)Notification of
			 affected persons
				(1)Draft
			 noticeNot later than 60 days after the date of enactment of this
			 Act, the Administrator shall publish a notice to be used by owners of qualified
			 levees subject to this section to disclose to persons affected by the qualified
			 levees—
					(A)information
			 relating to the possible dangers of living in an area affected by the qualified
			 levees without flood insurance coverage;
					(B)information
			 relating to the availability of flood insurance coverage; and
					(C)any other
			 information that the Administrator determines is necessary.
					(2)Notice by
			 owners of levees
					(A)In
			 generalExcept as provided in subparagraph (B), not later than 30
			 days after the commencement of a covered period, the owner of the qualified
			 levee to which the covered period relates shall provide the notice published
			 under paragraph (1) to each person identified by the owner of the qualified
			 levee as a person affected by the qualified levee.
					(B)ExceptionIn
			 the case of a covered period that commences before the date on which the
			 Administrator publishes the notice under paragraph (1), the owner of the
			 qualified levee to which the covered period relates shall provide the notice
			 required under subparagraph (A) to each person identified by the owner of the
			 qualified levee as a person affected by the qualified levee as soon as
			 practicable after the date on which the Administrator publishes the
			 notice.
					(d)Reporting
			 requirementsDuring a covered period relating to a qualified
			 levee, the owner of the qualified levee (or a designee of the owner) shall
			 submit to the Administrator a quarterly report that contains—
				(1)a description of
			 the progress of the construction or modification of the qualified levee;
			 and
				(2)an estimate of
			 the scheduled completion date of the construction or modification of the
			 qualified levee, as determined by an engineer responsible for the design,
			 modification, or construction of the qualified levee, taking into consideration
			 the actual condition of the qualified levee.
				
